Citation Nr: 0714786	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-06 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

2. Entitlement to service connection for a circulatory 
disorder, claimed as secondary to diabetes mellitus.

3. Entitlement to service connection for glaucoma, claimed 
secondary to diabetes mellitus.

4. Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

5. Entitlement to service connection for kidney disease, 
claimed as secondary to diabetes mellitus.

6. Entitlement to service connection for interventricular 
bleeding, claimed as secondary to diabetes mellitus.

7. Entitlement to service connection for residuals of a 
stroke, claimed as secondary to diabetes mellitus.

8. Entitlement to service connection for a seizure disorder, 
claimed as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Esq. 


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural History

The veteran served on active duty from October 1965 to July 
1969.

In February 2002, the RO received the veteran's claim of 
entitlement to service connection for diabetes mellitus.  The 
veteran also claimed entitlement to service connection for a 
circulatory disorder, glaucoma, hypertension, kidney disease, 
interventricular bleeding, stroke and a seizure disorder, all 
claimed as secondary to diabetes mellitus.  In the September 
2002 rating decision referenced above, the RO denied the 
veteran's claims.  Later that month, the veteran submitted a 
Notice of Disagreement with the September 2002 rating 
decision.  In February 2003, the RO issued a Statement of the 
Case addressing only the issue of entitlement to service 
connection for diabetes.  The veteran perfected an appeal of 
that matter by submitting a VA Form 9 in March 2003.

In August 2003, the veteran presented sworn testimony during 
a videoconference hearing which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

In December 2004, the Board remanded the issue of service 
connection for diabetes mellitus for additional evidentiary 
development.  In addition, the Board remanded the issues of 
service connection for a circulatory disorder, glaucoma, 
hypertension, kidney disease, interventricular bleeding, 
stroke and a seizure disorder for the issuance of a Statement 
of the Case in accordance with Manlincon v. West, 12 Vet. 
App. 238 (1999).  Pursuant to the Board's remand 
instructions, the RO issued an appropriate Statement of the 
Case in July 2005.  In August 2005, the veteran perfected an 
appeal of those issues by submitting a VA Form 9.

In September 2005, the veteran's representative filed a 
motion to advance this case on the docket, based on financial 
hardship.  In October 2005, the Board granted the motion, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).

In an October 2005 decision, the Board denied the veteran's 
claim.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims 
(Court).  In a decision dated October 16, 2006, the Court 
vacated the Board's October 2005 decision and remanded this 
matter to the Board for development consistent with the 
Court's findings. 


The issues of entitlement to service connection for a 
circulatory disorder, glaucoma, hypertension, kidney disease, 
interventricular bleeding, stroke and a seizure disorder, all 
claimed as secondary to diabetes mellitus, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been diagnosed with type II diabetes. 

2.  The veteran has verified service in the waters offshore 
of the Republic of Vietnam during the Vietnam war.  For that 
service he was awarded a Vietnam Service Medal.  
 

CONCLUSIONS OF LAW

1. The conditions of the veteran's service meet the 
requirements for service or visitation in the Republic of 
Vietnam during the Vietnam War. 38 C.F.R. §§ 3.307(a)(6)(iii) 
(2006); Haas v. Nicholson, 20 Vet. App. 257 (2006).  
 
2. The veteran's diabetes mellitus is presumed to be incurred 
as a result of the . veteran's presumed exposure to Agent 
Orange during service. 38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

The veteran seeks entitlement to service connection for 
diabetes mellitus, which he contends is due to exposure to 
herbicides during the Vietnam War. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000.  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). 

The Board observes that its October 2005 decision contained 
detailed discussion as to why the VCAA had been complied with 
(see the Board's October 2005 decision, pages 5-8 ).  The 
Court's 2006 Order did not mention any alleged VCAA 
deficiencies [either as to adequacy of VCAA notice furnished 
by the RO or as to the Board's discussion of the adequacy of 
such notice in its October 2005 decision].  The Board 
believes that if any inadequacy had been present, this would 
have been noted in the Court's October 2006 decision.  See 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992). 

In any event, as the benefit sought on appeal, entitlement to 
service connection of diabetes mellitus, is being granted, 
any deficiency in VCAA compliance is  rendered moot. 
  
Relevant Law and Regulations

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.P.R. § 3.303 (2006.).

For certain: chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.P.R. §§ 3.307, 3.309 (2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Presumptive service connection - Agent Orange exposure

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period will be presumed to have been 
exposed to an herbicide agent during that service. 38 
U.S.C.A. § 1116(f) (West 2002). When such a veteran develops 
a disorder listed in 38 C.F.R.§ 3.309(e), which disorders 
have been shown to be caused by exposure to Agent Orange, to 
a degree of 10 percent or more within the specified period, 
the disorder shall be presumed to have been incurred during 
service.  See 38 C.F.R. §§ 3.307, 3.309(e) (2006).  The 
specified diseases include diabetes mellitus. 38 C.F.R. § 
3.309(e) (2006).

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the Court held 
that the provisions in VA Manual M 21-1, Part III, 4.08 
(k)(1)-(2) which addresses the meaning of "service in the 
Republic of Vietnam", are substantive rules that are the 
equivalent of VA regulations and must be considered.  
Specifically, the Court held that service in the Republic of 
Vietnam will be found if the veteran has received the Vietnam 
Service Medal.  



Analysis

The veteran is seeking entitlement to service connection of 
diabetes mellitus, claimed as secondary to presumed herbicide 
exposure during the Vietnam War.  
 
Initial matter -the Haas stay

As has been discussed in the Introduction above, the Court's 
October 2006 decision vacated the Board's October 2005 
decision, which had denied the veteran's claim of entitlement 
to service connection for diabetes mellitus.  The Court 
ordered that the Board readjudicate the veteran's claim in a 
manner consistent with Haas v. Nicholson, 20 Vet. App. 257 
(2006).  The Court in Haas in essence determined that service 
in the waters offshore of Vietnam and service which met the 
requirements for the issuance of the Vietnam Service medal 
constituted service in Vietnam for the purposes of presumed 
herbicide exposure.  

On September 21, 2006, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  Recently, the Court issued a decision in 
Ribaudo v. Nicholson, No. 06-2762 (U.S. Vet. App. Apr. 13, 
2007).  While the Court affirmed the Secretary's stay of 
cases affected by Haas, such as this one, the Court further 
found that the stay does not affect in any way the 
Secretary's ability to advance cases on the docket of the 
Board based on the compelling facts of an individual case.   

In light of the Court's holding in Ribaudo, VA has taken the 
position that cases, such as the veteran's, which have been 
advanced on the docket may be decided notwithstanding the 
general stay in effect for cases which may be impacted by the 
ultimate outcome of the pending appeal of Haas.   

Therefore, the Board will proceed to the merits of this 
claim.  



Discussion

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus. See Hickson, 12 
Vet. App. at 253.

It is undisputed that the veteran suffers from Type 2 
diabetes.  Element (1) is satisfied.  

Turning to element (2), in-service incurrence of disease or 
injury, the service medical records do not indicate diagnosis 
or treatment of diabetes during service or in the one year § 
3.309(a) presumptive period after service.  The veteran 
himself does not contend that such is the case.  However, 
veterans who can prove service in Vietnam are presumed to 
have been exposed to Agent Orange exposure, which comprises 
an in-service injury.  See 38 U.S.C.A. § 1116(f). 

The central issue to this claim is whether or not the 
conditions of the veteran's service constituted service in 
the Republic of Vietnam as contemplated by the regulations 
concerning herbicide exposure.  According to Haas,  for 
claims such as this one [filed prior to the February 27, 2002 
changes in VA M21-1, Part III, paragraph 4.08(k)(1)] 
"'service in Vietnam' will be conceded" if a veteran's 
records include receipt of the Vietnam Service Medal.  See 
Haas, 20 Vet. App. at 260-261.  

The veteran's DD Form 214 shows receipt of the Vietnam 
Service Medal.  Accordingly, based upon the standard 
articulated by the Court in Haas, the veteran's conditions of 
service meet the requirement for service in Vietnam during 
the Vietnam War.  As such, exposure to Agent Orange is 
presumed.  Element (2) is therefore met.  

With respect to element (3), medical nexus, diabetes mellitus 
is presumed to be service connected when a veteran has had 
presumed Agent Orange exposure.  
See 38 C.F.R. § 3.309(e) (2006).  There is no medical 
evidence which serves to rebut that presumption.  Element 
(3), medical nexus, has accordingly been satisfied on a 
presumptive basis.

All three Hickson elements are therefore met, and service 
connection for diabetes mellitus is accordingly granted.  

Additional comments

The Board notes in passing that the veteran has also alleged 
that he actually set foot in Vietnam.  Because, according to 
Haas, the veteran's Vietnam service for the purpose of the 
Agent Orange presumptions is be shown via receipt of the 
Vietnam Service Medal, and because the benefit sought on 
appeal is being granted, the Board need not address this 
alternative argument.    

Finally, as has been alluded to above, the Haas decision, 
upon which both the Court's October 2006 order and the 
Board's current decision are based, appears to be the subject 
of further appellate litigation.  The ultimate outcome of 
such litigation is unknown at this time.  The Board wishes to 
make it clear that its grant of service connection for 
diabetes mellitus is based on the current law, i.e. Haas, and 
that such grant may be impacted by future appellate 
decisions.    


ORDER

Entitlement to service connection of diabetes mellitus 
secondary to presumed 
in-service herbicide exposure is granted.  






REMAND

2. Entitlement to service connection for a circulatory 
disorder, claimed as secondary to diabetes mellitus.

3. Entitlement to service connection for glaucoma, claimed 
secondary to diabetes mellitus.

4. Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

5. Entitlement to service connection for kidney disease, 
claimed as secondary to diabetes mellitus.

6. Entitlement to service connection for interventricular 
bleeding, claimed as secondary to diabetes mellitus.

7. Entitlement to service connection for residuals of a 
stroke, claimed as secondary to diabetes mellitus.

8. Entitlement to service connection for a seizure disorder, 
claimed as secondary to diabetes mellitus.

The veteran has also claimed entitlement to service 
connection for a circulatory disorder, glaucoma, 
hypertension, kidney disease, interventricular bleeding, 
residuals of a stroke and a seizure disorder, all claimed as 
secondary to diabetes mellitus.

Because service connection has now been established for 
diabetes mellitus, the secondary service connection claims 
must be appropriately developed by the agency of original 
jurisdiction.  Such development must include review of 
additional medical evidence recently submitted directly to 
the Board by the veteran's attorney.  
 



Accordingly, the case is REMANDED for the following action:

After completing any additional 
development which it deems necessary, VBA 
should readjudicate the veteran's claims 
of entitlement to service connection for a 
circulatory disorder, glaucoma, 
hypertension, kidney disease, 
interventricular bleeding, residuals of a 
stroke and a seizure disorder, all claimed 
as secondary to diabetes mellitus.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


